United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fremont, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1538
Issued: November 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2017 appellant filed a timely appeal from a June 1, 2017 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed since
November 8, 2016, the date of the most recent OWCP merit decision, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record before a representative of the Branch of Hearings and Review as untimely filed
pursuant to 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 8, 2016 appellant, then a 29-year-old city carrier, filed a traumatic injury
claim (Form CA-1) asserting that on September 6, 2016 he lifted and moved packages, causing a
chest wall and rib muscle strain. He was off work from September 6 to 9, 2016. In a
September 9, 2016 letter, appellant alleged that he injured the left side of his rib cage on
September 4, 2016 while delivering a heavy package to the second floor of a house.
The employing establishment controverted the claim, contending in a September 12,
2016 letter that appellant had provided a conflicting account of events. It asserted that he
reported an injury to his left side on September 6, 2016, complaining of shortness of breath and
chest discomfort. Appellant was taken by ambulance to an emergency room, treated, and
released.
In a September 6, 2016 report, Dr. Hillary Anne Bassett, Board-certified in emergency
medicine, held appellant off work from September 6 to 8, 2016.
Dr. Alan Hsu, an attending physician Board-certified in occupational medicine and
family practice, submitted a September 8, 2016 report diagnosing chest wall and rib muscle
strains, sustained on September 5, 2016 while lifting many heavy packages at work. He
prescribed physical therapy. Dr. Hsu submitted progress notes through September 21, 2016
noting gradual improvement in appellant’s symptoms with physical therapy.
In an October 3, 2016 letter, OWCP notified appellant of the additional evidence needed
to establish his claim, including a detailed description of the September 6, 2016 incident, and his
physician’s opinion explaining how that incident would cause the claimed left chest wall and rib
muscle strain. It afforded him 30 days to submit such evidence.
In response, appellant submitted September 30 and October 21, 2016 chart notes from
Dr. Hsu, noting that physical therapy was successful in reducing appellant’s symptoms.
By decision dated November 8, 2016, OWCP denied appellant’s claim, finding that fact
of injury had not been established. It found that he submitted insufficient evidence to establish
that the claimed September 6, 2016 incident occurred at the time, place, and in the manner
alleged. OWCP noted that appellant variously asserted that the causative incident occurred on
September 4, 5, and 6, 2016.
In an appeal request form dated May 2, 2017 and postmarked May 9, 2017, appellant
requested a review of the written record by a representative of OWCP’s Branch of Hearings and
Review. He submitted a factual statement regarding a September 5, 2016 incident.
By decision dated June 1, 2017, OWCP’s Branch of Hearings and Review denied
appellant’s request for a review of the written record as a matter of right as it was untimely filed.
It noted that OWCP had issued its decision on November 8, 2016, while his request was
postmarked May 9, 2017. The Branch of Hearings and Review found that appellant’s request
was submitted more than 30 days after OWCP’s merit decision. After exercising its discretion, it
further found that the issue in the case could equally well be addressed through the
reconsideration process.
2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provide: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his or her claim before a representative of the Secretary.2 A hearing is a
review of an adverse decision by an OWCP’s hearing representative. Initially, the claimant can
choose between two formats: an oral hearing or a review of the written record. In addition to the
evidence of record, the claimant may submit new evidence to the hearing representative.3
A request for either an oral hearing or a review of the written record must be sent, in writing,
within 30 days of the date of the decision for which the hearing is sought.4 A claimant is not
entitled to a hearing or a review of the written record if the request is not made within 30 days of
the date of the decision.5
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting a hearing. In such a case, it will determine whether to grant a discretionary hearing
and, if not, will so advise the claimant with reasons.6
ANALYSIS
The Board lacks jurisdiction to review the merits of the underlying issue of whether
appellant sustained a traumatic injury in the performance of duty. The Board’s jurisdiction is
strictly limited to determining whether OWCP properly denied his request for a review of the
written record.
By decision dated November 8, 2016, OWCP denied appellant’s traumatic injury claim.
In an appeal request form dated May 2, 2017 and postmarked May 9, 2017, appellant requested a
review of the written record. A request for a review of the written record must, as noted above,
be made within 30 days after the date of the issuance of OWCP’s final decision. The Board
finds that OWCP properly determined, in its June 1, 2017 decision, that appellant’s request for a
review of the written record was untimely as it was filed more than 30 days after the issuance of
OWCP’s November 8, 2016 decision.
The Board further finds that OWCP properly exercised its discretion in denying
appellant’s request for a review of the written record by determining that the issue in the case
could be addressed equally as well by requesting reconsideration and submitting new evidence

2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

James Smith, 53 ECAB 188 (2001); id., at § 10.616(a).

5

See R.T., Docket No. 08-0408 (issued December 16, 2008).

6

G.W., Docket No. 10-0782 (issued April 23, 2010).

3

relevant to the issue at hand.7 The Board has held that the only limitation on OWCP’s
discretionary authority is reasonableness. An abuse of discretion is generally shown through
proof of manifest error, a clearly unreasonable exercise of judgment, or actions taken which are
contrary to logic and probable deduction from established facts.8 In this case, the evidence of
record does not indicate that OWCP abused its discretion in denying appellant’s request for a
review of the written record under these circumstances. Accordingly, the Board finds that
OWCP properly denied appellant’s request for a review of the written record.
On appeal appellant contends that the medical evidence of record is sufficient to establish
his claim. This argument pertains to the merits of the claim, which are not before the Board on
the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record before a representative of the Branch of Hearings and Review as untimely filed
under 5 U.S.C. § 8124(b).

7

D.P., Docket No. 14-0308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013); Mary B.
Moss, 40 ECAB 640, 647 (1989).
8

See R.G., Docket No. 16-0994 (issued September 9, 2016); Teresa M. Valle, 57 ECAB 542 (2006); Daniel J.
Perea, 42 ECAB 214 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2017 is affirmed.
Issued: November 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

